Citation Nr: 0933957	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  99-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a fracture of the right femur.  

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2000 and January 2003 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2000 rating decision granted service connection and 
a 30 percent rating for a displaced fracture of the right 
distal femur with an intramedullary rod and degenerative 
joint disease secondary to a service-connected left knee 
disorder.  The January 2003 rating decision denied financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.  

In August 2003, the Board granted an increased rating for the 
residuals of a left knee sprain with arthritis to a combined 
60 percent rating, as limited by the amputation rule.  The 
issues of the initial rating for the residuals of fracture of 
the right femur and degenerative joint disease and financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment were remanded for 
additional development.  

In July 2005, the Board denied an initial rating in excess of 
30 percent for residuals of a fracture of the right femur and 
entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2007, the Court granted a Joint Motion vacating the 
July 2005 decision and remanding the claims to the Board.  In 
August 2007, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The residuals of a fracture of the right femur are 
manifested by an incompletely healed oblique fracture with no 
loose movement.  The Veteran is unable to bear weight, stand, 
or walk using the right leg as a result of the fracture. 

2.  The weight of credible evidence is that there is no 
damage to cartilage, subluxation, or lateral instability of 
the right knee.  However, there is evidence of noncompensable 
limitation of flexion and extension limited to 20 degrees.  

3.  The Veteran has a permanent loss of use of both legs.  He 
is unable to stand or ambulate and is substantially confined 
to a wheelchair in part as a result of service-connected 
disabilities of the left knee and right femur.  The service-
connected disabilities prevent natural knee action, and the 
acts of balance and propulsion would not be accomplished 
equally well by below knee amputations and the use of 
suitable prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
30 percent for residuals of a fracture of the right femur 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5255, 5257, 5258, 5260, 5261 (2008). 

2.  The criteria for a separate 10 percent rating for right 
knee arthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260 (2008).  

3.  The criteria for a separate 30 percent rating for 
limitation of extension of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2008).  

4.  The criteria for special monthly compensation for loss of 
use of both legs have been met.  38 U.S.C.A. § 1114 (m) (West 
2002);  38 C.F.R. § 3.350, 4.63 (2008).  

5.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, with regard to the residuals of a right femur fracture, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this claim has been satisfied.
 
With regard to the claim for financial assistance for an 
automobile or adaptive equipment, in this decision, the Board 
grants the benefit sought on appeal.  Thus, no discussion of 
VA's duties to notify and assist is required.  
 
In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran has been granted service connection for residuals 
of a fracture of the right femur secondary to a fall 
resulting from instability of his service-connected left 
knee.  The Veteran contends that his right femur and right 
knee disability is more severe than is contemplated by the 
initial rating.  He further contends that he is confined to a 
wheelchair as a result of loss of function of both lower 
extremities, that he is entitled to special monthly 
compensation for the loss of use of both feet, and that he 
requires financial assistance to obtain an automobile with 
adaptive equipment. 



Residuals of a Fracture of the Right Femur

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The RO evaluated residuals of the Veteran's right femur 
fracture pursuant to Diagnostic Code 5255.  A 30 percent 
rating is warranted for malunion of the femur with marked 
knee or hip disability.  A 60 percent is warranted for a 
fracture of the surgical neck of the femur with false joint, 
or fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, and with weight bearing 
preserved with aid of brace.  An 80 percent rating is 
warranted for fracture of the shaft of anatomical neck of the 
femur with nonunion (spiral or oblique fracture). 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Additional rating 
criteria are available for deficits of the hip and thigh.  
38 C.F.R. § 4.71a, diagnostic Codes 5250-5254 (2008).  
However, as the record does not show that the femur fracture 
caused or aggravated deficits of the hip or the thigh, those 
criteria do not apply in this case. 

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula are not indicated in this case.  Thus, those 
particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2008).  

Degenerative or traumatic arthritis, confirmed by X-ray, will 
be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.

Special monthly under 38 U.S.C.A. § 1114(m) is warranted for 
loss of use of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place.  In 
determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  38 
U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350(c).  The determination will be made on the basis of 
the actual remaining function of the foot, whether the acts 
of balance and propulsion, etc., could be accomplished 
equally well by an amputation stump at the site of election 
below the elbow or knee with the use of a suitable 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 centimeters) or more, will be taken as loss of 
use of foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Service treatment records showed that the Veteran sustained 
a sprain and partial tear of the median collateral ligament 
of the left knee while playing football.  The RO granted 
service connection for residuals of a left knee sprain in 
July 1953.  Effective in November 1998, the left knee 
disability was rated as 50 percent disabling for 
degenerative joint disease and an additional 30 percent 
disabling for instability. 

The claims file contains records of outpatient treatment at a 
private orthopedic clinic from December 1974 to December 1998 
and from a private primary care physician from September 1997 
to July 1999.  The records showed extended treatment for 
osteomyelitis, skin ulcerations, and edema of both feet and 
circulatory deficits of both legs.  In June 1998, the Veteran 
was treated for complaints of right knee pain.   He reported 
that this condition was uncomfortable most of the time and 
made it difficult for him to walk.  The examiner noted the 
Veteran's reports of an inability to bear weight and that he 
was afraid that both knees would give way.   Physical 
examination revealed the right knee joint to be swollen but 
with no unusual instability.  Extension was noted as about 10 
degrees less than full.  The examiner diagnosed synovitis of 
the right knee.  An X-ray of the right knee taken in June 
1998 showed advanced degenerative arthritis of the right knee 
and narrowing of the right knee joint laterally.  Records 
from a private hospital later in July showed a history of 
knee aspirations once in late June 1998, and twice in early 
July 1998.  The attending therapist noted that for the past 
two to three years, the Veteran functioned from a wheelchair 
while in the house, and that he had very limited ambulation 
with crutches.  Moreover, a total right knee replacement was 
planned for September 1998.

The Veteran was hospitalized for treatment for a fracture at 
the distal third the right femur due to a fall on July 9, 
1998.  The Veteran underwent a surgical intramedullary 
nailing.  Approximately a week after surgery he was 
transferred for rehabilitation to a private care center where 
he remained until November 1998.  The Veteran underwent 
strength training, but by November 1998 he was only able to 
stand for at most 30 seconds once a day.  In a progress note 
prepared in late October 1998, a therapist noted that the 
Veteran experienced pain in his knees, left greater than 
right, with attempted standing.  The Veteran reported that 
his left knee felt like it would buckle at any time.  A few 
minutes after being elevated on a tilt table, the Veteran 
complained of knee pain, left greater than right, with more 
pain the longer he was on the tilt-table.  The physical 
therapist noted the Veteran was unable to fully extend his 
knees due to contractures.  Right knee range of motion was 15 
to 45 degrees but limited by a brace.  The Veteran left the 
care center in November 1998 when a therapist noted some 
improvement in the Veteran's ability to rise and stand.    

VA medical records showed that in December 1998 the Veteran 
was seen with complaints of left knee pain, immobility, and 
difficulty bearing weight on his left knee which gave away 
frequently.  He had been receiving private physical therapy 
but was referred to VA for further care and was admitted for 
inpatient care from late December 1998 to mid-June 1999.  The 
diagnosis at admission was status post fracture of the distal 
femur on the right and left knee instability and 
deconditioning.  Physical therapy records show that by the 
end of January 1999 the veteran had undergone strengthening 
exercises and could stand with the assistance of two people.  
With braces on both knees, he ambulated 10 feet with a 
rolling platform walker.  

The Veteran has undergone four VA compensation and pension 
examinations, all by the same VA physician.  In February 
1999, the physician noted the Veteran's reports of the 
history of his left knee injury in 1952 in service and that 
his knee had not bothered him much after service when he 
worked for the postal service for thirty years.  He reported 
that his left knee had become worse since he retired in 1985.  
The Veteran reported that he was not able to walk and, to the 
extent he could walk, every step hurt.  At that time he was 
allowed 50 percent weight bearing on the right because of the 
fracture.  The Veteran reported that he had instability, 
locking, fatigability, and lack of endurance with both knees, 
dislocations of the left knee, and that any use of his knees 
or change in the weather to cold or wet weather made his 
knees hurt worse.  During the examination, the Veteran was 
unable to use crutches.  He stood briefly but was on the 
verge of falling.  Examination of the right knee revealed 
severe deformity, swelling, and crepitus.  Range of motion of 
the right knee was active extension to 17 degrees, active 
flexion to 94 degrees, passive extension to 15 degrees, and 
passive flexion to 94 degrees with pain throughout the range 
of motion.  X-rays showed bilateral osteoarthritis, worse on 
the left, and a right knee with intramedullary nail 
transfixing healing distal right femur fracture.  The 
physician also noted severe arthritic deformities of both 
feet and swelling of the ankles and left calf.  The physician 
diagnosed severe degenerative joint changes, both knees, and 
healing distal right femur fracture with right intramedullary 
nail transfixing at the fracture site. 

VA physical therapy notes show that by mid-March 1999, the 
Veteran could walk 25 feet with a rolling platform walker and 
the assistance of two people.  He had continued difficulty 
moving from a sitting to standing position which required the 
assistance of two people.  In April 1999, a VA physician and 
physical therapists met with the Veteran and his spouse, and 
it was discussed that the physical therapists believed that 
the Veteran's goal of walking with crutches was not 
attainable.  In late April 1999, the Veteran complained that 
his left knee gave out.  At that time, the Veteran could 
ambulate 23 feet with a platform walker and the assistance of 
two people.  By late May he could walk 60 feet with a rolling 
platform walker with someone pushing his wheelchair behind 
him.  The Veteran required the assistance of two people for 
standing and safety.  In mid-June 1999, when he was 
discharged from the VA hospital, the Veteran could rise from 
sitting to standing with the assistance of two people, walk 
66 feet with a rolling platform walker with the assistance of 
two people and continued to be able to put on and remove his 
left knee gait-lock brace and right long leg brace with the 
assistance of one person.  

In a letter dated in October 1999, the private physician 
noted that he had talked with the Veteran's VA physical 
therapist who pointed out that during his long recovery 
period following fracture of the right femur, the Veteran's 
ambulation was most hampered by pain in the left knee.  The 
physician noted that for many years the Veteran had had major 
trouble with his feet and had had decubitus ulcers and wore 
special-built shoes, augmented with a crutch, up to July 
1998.  He noted that the Veteran had fallen numerous times 
because most of his weight needed to be managed with his left 
leg, and it was giving out on him.  There were 10 falls in 
1997 and 6 falls in 1998 including the fall in July 1998 that 
resulted in the right femur fracture.  The physician noted 
that as of October 1999 the braced left knee continued to be 
the major factor limiting the veteran's ambulation to only 
100 to 120 feet of walking using partial weight bearing and a 
platform walker.  

At a VA compensation and pension examination in March 2000, 
the Veteran reported sharp pain in both knees and weakness, 
stiffness and swelling.  He also reported instability or 
giving way, locking, fatigability and lack of endurance.  As 
to flare-ups, he said that any use of his legs or knees or 
weather changes to cold or wet weather made his knees hurt 
worse.  If he tried to walk even when wearing a brace on his 
left knee, the knee tended to give way.  Although he was 
confined to a wheelchair, he occasionally tried to walk short 
distances using a walker within his house.  On examination, 
the right knee was deformed by swelling, tender, and had 
severe crepitus with no laxity.  Range of motion of his right 
knee was active extension to 20 degrees and active flexion to 
95 degrees.  Passive extension of the right knee was to 17 
degrees and passive flexion to 96 degrees.  Motion was 
accompanied by complaints of pain. The physician noted 
arthritis of the bilateral ankles and feet with ankylosis of 
the left ankle.  Concurrent X-rays of the knees were compared 
to those obtained in February 1999 and showed interval 
development of moderate soft tissue swelling of the right 
knee but with probably complete healing of the distal femoral 
fracture with stable position of the intramedullary rod with 
degenerative changes.   

In a November 2000 letter, the Chief, Rehabilitation Service 
at a VA Medical Center verified that the Veteran was unable 
to walk at that time because of multiple medical problems. 

In April 2001, the VA compensation and pension physician 
noted the Veteran's reports of continued sharp and throbbing 
bilateral knee pain, most severe at night.  He also reported 
weakness, stiffness, and swelling and that both knees gave 
way.  He said he had no locking of either knee but reported 
fatigability and a lack of endurance of both knees.  He 
reported that cold and rainy weather made his knees hurt 
worse, and that when he tried to walk the pain increased even 
though he wore braces on both knees.  On examination, the 
Veteran was confined to a wheelchair and could not walk.  
Examination of the right knee revealed deformity, swelling, 
crepitus, laxity, and tenderness.  Range of motion of the 
right knee was active extension to 18 degrees and active 
flexion to 107 degrees.  Passive extension was to 18 degrees, 
and passive flexion was to 110 degrees with pain on all 
motion.  The physician noted no changes in X-ray imaging 
compared to those obtained in 2000 and diagnosed status post 
insertion of medullary rod in the femur with moderate to 
marked osteoarthritis of the right knee.

In June 2002, a VA examiner noted that the Veteran was having 
increasing difficulty propelling his manual wheelchair and 
prescribed a motorized wheelchair.  Treatment summary 
letters, from a private physician dated in February 2003 and 
in March 2003 noted that the Veteran was "pretty much 
wheelchair and bed bound due to significant degenerative 
arthritis and peripheral neuropathy."  

In August 2003, the Board remanded the claims in part for an 
examiner to evaluate the degree of aggravation of the right 
knee caused by the right femur fracture and to evaluate the 
extent of functional loss of the right knee caused by 
weakness, fatigue, incoordination, or pain; and to provide an 
opinion whether the left knee disability and right femur 
fracture, individually or together, interfered with the 
function of the feet. 

In August 2004, the VA compensation and pension physician 
noted that the Veteran was confined to a wheelchair and that 
he could not be weighed but that a recent medical treatment 
record indicated that he weighed 346 pounds.  The Veteran 
reported severe pain in both of his knees which prevent him 
from walking.  He also indicated that he has no problems with 
his hips.  Physical examination of the right knee revealed 
deformity, swelling, and tenderness.  There was no laxity of 
the right knee.  Range of motion of the right knee was 
extension to 10 degrees and active flexion to 44 degrees; 
passive extension was to 5 degrees and passive flexion was to 
48 degrees.  The physician noted that the Veteran could not 
be exercised to fatigue due to complaints of pain.  The VA 
examiner noted that the Veteran's main problem was his weight 
and that if he had an amputation stump with suitable 
prosthesis, he still could not walk due to his severe knee 
problems.  The VA examiner further opined that it is not 
likely that the Veteran's left knee disability and residuals 
of right femur fracture, individually, or together, result in 
disability equivalent to extremely unfavorable ankylosis of 
the knee.  The physician diagnosed severe degenerative joint 
disease changes, both knees, confirmed by X-ray; and healed 
distal right femur fracture, with intramedullary rod in 
stable position.

A treatment summary letter, dated in January 2005, a private 
physician noted that the Veteran has chronic lower extremity 
problems involving circulation and muscle weakness, and that 
he was pretty much wheelchair bound. 

In July 2005, the Board denied a initial rating in excess of 
30 percent for the residuals of the right femur fracture 
because the disorder did not involve a fracture of the 
surgical neck with false joint or a nonunion of the femur.  
The Board also concluded that ratings under diagnostic codes 
for limitation of motion or anklyosis of the knee would not 
provide a higher rating nor was a higher rating warranted for 
additional functional limitation due to pain, fatigue, or 
lack of endurance.  The Board referred to the pre-fracture 
diagnosis of right knee synovitis and degenerative arthritis 
and concluded that compensation was only payable for the 
additional degree of aggravation imposed by the service-
connected fracture. 

In the January 2007 order that granted a Joint Motion to 
vacate and remand the Board's decision, the Court directed 
that the Board consider whether there is a loss of use of the 
feet imposed by service-connected disabilities of the left 
knee and right femur fracture; whether there is additional 
loss of function of the knee due to pain, fatigue, and 
incoordination; and an assessment of the pre-fracture 
disorders of the right knee.  The Court also directed 
consideration of a rating under Diagnostic Code 5257 for 
instability of the knee and entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114 (m).  The Board 
remanded the claims in August 2007 for additional 
development.  

In August 2007, the VA compensation and pension physician 
noted a review of the claims file and summarized the history 
of the Veteran's lower extremity injury and disabilities.  He 
noted that the Veteran was confined to a wheelchair and was 
unable to rise or get on the examination table.  The 
physician noted the Veteran's reports of bilateral hip and 
knee pain, stiffness, and weakness with swelling of the knees 
but not the hips.  The Veteran reported no locking or 
dislocations of the knees but some giving way of the left 
knee and lack of endurance in all joints.  

The physician noted that his examination was limited to 
observations and movement as could be accomplished with the 
Veteran in the wheelchair.  The physician noted slight motion 
and severe pain in the right hip.  The physician also noted 
edema, weakness, deformities, and vascular deficits of the 
bilateral ankles and feet.  The right knee had swelling, 
deformity, crepitus, and tenderness but no laxity.  Extension 
was to 20 degrees actively, to 18 degrees passively, and to 
10 degrees after fatiguing.  Flexion was from 20 to 95 
degrees actively, 18 to 97 degrees passively, and 10 to 100 
degrees after fatiguing.  All motion was with pain for which 
the Veteran reported using oral medication.  X-rays of the 
right knee showed scattered spurs but no other problems.  An 
X-ray of the right femur showed an old oblique fracture line 
at the distal shaft.  The physician noted that the image 
showed that the old fracture did not appear to be completely 
healed.  There was no swelling or tenderness at the site of 
the old fracture.  

The physician provided several opinions on questions posed by 
the Board on remand.  The physician noted that there was 
adequate pathology to support a diagnosis of severe 
degenerative joint disease of the right knee and to explain 
the Veteran's high level of pain on any motion.  The 
physician noted that no additional loss of function was 
evident on repetitive motion because the range of motion 
improved with exercise.  The physician stated: 

Thus, the question about whether the service-
connected disability of the right leg and left knee 
interfere with function of one or both feet to the 
extent that the remaining foot function, in terms 
of balance and propulsion, could be accomplished 
equally well by amputation stump with prosthesis is 
a mute (sic) point since both feet have severe 
degenerative joint disease changes also. ...The 
veteran is unable to walk because of the severe 
degenerative joint disease of each foot and each 
knee and each hip and the fracture of his right 
femur.

The physician noted that the disability was not equivalent to 
unfavorable ankylosis of the knee since no ankylosis of the 
knee was present.  However, the physician stated that the 
service-connected disabilities do result in anatomical loss 
of use of both legs that would prevent natural knee action.  

The Board concludes that a rating in excess of 30 percent is 
not warranted under Diagnostic Code 5255 for impairment of 
the femur for the entire period of time covered by this 
appeal.  Imaging studies prior to August 2007 show a healed 
fracture, and while the VA physician noted that the most 
recent study showed that the fracture was oblique and not 
completely healed, the imaging does not show non-union or 
loose movement at the site of the fracture.  It also does not 
reflect the existence of ongoing fracture.  Therefore, 
although examiners noted that the Veteran required a brace 
and was limited in weight bearing, the Board finds that the 
lack of evidence of the remaining criteria required for 
ratings in excess of 30 percent precludes entitlement to an 
increased rating under Diagnostic Code 5255.  

The Board considered whether additional ratings for the right 
knee are warranted including whether the synovitis and 
degenerative joint disease of the right knee warrants 
increased or separate ratings.  Private examiners noted 
before the fall that the Veteran had advanced degenerative 
arthritis of the knee with a narrowing joint, multiple 
aspirations, and limitation of extension to 10 degrees.  Knee 
flexion was not noted at the time.  The Veteran had been 
using a wheelchair for several years with only limited 
ambulation with crutches.  The Veteran was unable to bear 
weight on the knee and was afraid of giving-way.  Examiners 
noted a history of multiple falls.  However, there was 
swelling but no instability noted on examination, and a total 
knee replacement had been planned.  After the fall and 
fracture, the Veteran continued to experience pain, swelling, 
an inability to bear weight, and fear of giving way.  X-rays 
continued to show severe degenerative joint disease.  The 
limit of extension of the knee was measured on several 
occasions as between 10 and 20 degrees.  Laxity at the joint 
was noted once in April 2001 but not in February 1999, March 
2000, August 2004, or August 2007.  While right knee flexion 
was limited to as little as 44 degrees in August 2004, it was 
limited to 94 degrees in February 1999, 96 degrees in March 
2000, 107 degrees in April 2001, and 95 degrees in August 
2007.  

The Board first finds that the criteria for impairment of the 
right femur contemplate right knee disability.  However, 
while the Board finds that some of the language considers 
right knee instability in its reference to knee disability 
and "loose" motion, it is unclear whether limitation of 
motion based on arthritis is contemplated by these criteria.  
Therefore, giving the Veteran the benefit of the doubt, the 
Board will consider entitlement to separate ratings for 
limited flexion/extension.  The Board finds that it cannot 
consider Diagnostic Code 5257 because the current 30 percent 
rating for femur impairment also contemplates instability of 
the right knee.  The Board further notes that even if the 
Board concluded that consideration of right knee instability 
under Diagnostic Code 5257 did not constitute pyramiding as a 
result of the currently assigned 30 percent rating, a 
separate compensable rating under this Diagnostic Code would 
still not be appropriate.  More specifically, there is no 
evidence of locking or cartilage damage.  The Veteran 
experienced "giving-way" both before and after the 
fracture.  Furthermore, medical examiners observed laxity at 
the joint on one occasion in 2001 but not on several 
occasions before or after that examination.  The Board 
acknowledges the Veteran's lay observations of knee 
instability, and he is competent to report those symptoms.  
However, the Board places greater probative weight on the 
observations of the VA physician who employed medical 
expertise in the evaluation of the joint and ligament 
structure on several occasions and found no laxity.  
Regardless, the Veteran's experiences of giving-way and 
multiple falls preceded the femur fracture.  

Turning next to the Veteran's right knee arthritis, the Board 
notes that although the record does not reflect that flexion 
has been sufficiently limited to warrant a compensable rating 
under Diagnostic Code 5260, the Boar does find that arthritis 
and the Veteran's noncompensable limitation of flexion 
entitles the Veteran to a separate 10 percent rating for 
arthritis based on limited flexion.  In addition, while 
extension has at times been limited to not more than 10 
degrees, it as just as frequently been limited to as much as 
20 degrees.  Thus, once again giving the Veteran the benefit 
of the doubt, the Board will also assign a 30 percent rating 
for limited extension of the knee under Diagnostic Code 5261.  
Higher ratings for either flexion or extension based on pain 
are not warranted as there is no additional uncompensated 
loss of motion that can provide a basis for higher ratings 
based on pain.  DeLuca v. Brown, supra.  

The Board also considered whether a higher rating for 
residuals of the femur fracture is warranted for additional 
loss of function as a result of pain, weakness, 
incoordination, or fatigue.  The Board concludes that an 
additional or higher rating is not warranted because 
examiners have not noted additional loss of function on 
repetition.  Further, the rating under Diagnostic Code 5255 
contemplates the degree of disability imposed by the 
residuals of the fracture for loss of weight bearing and 
loose motion, such that the Veteran's pain is already 
contemplated in the current rating of 30 percent.  

Finally, the Board concludes that special monthly 
compensation under 38 U.S.C.A. § 1114 (m) for loss of use of 
both legs is warranted.  The Board notes that the opinion 
provided by the VA examiner in August 2007 was not phrased in 
a manner easily applied to the legal criteria.  The great 
weight of medical evidence is that the Veteran is unable to 
stand or ambulate and is substantially confined to a 
wheelchair as a result of a combination of service and 
nonservice-connected disorders.  Disorders of the feet are 
severe and are not service connected.  The Veteran does not 
have ankylosis of the knees.  However, the VA physician in 
2007 indicated that his left knee and right femur 
disabilities do result in anatomical loss of use of both legs 
that would prevent natural knee action.  The physician 
expressed the opinion that the Veteran could not walk at 
least in part as a result of the left knee and right femur 
and that any hypothetical amputation would not improve 
mobility.  The Board interprets his opinion as a statement 
that the acts of balance and propulsion would not be 
accomplished equally well by a below knee amputation.  
Therefore, special monthly compensation under 38 U.S.C.A. 
§ 1114(m) is warranted.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his service-connected left knee and right femur 
disorders result in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization or impairment in excess of that 
contemplated by the regular schedular standards.  The 
disabilities do interfere with employment.  However, the 
Veteran has been granted total disability based on individual 
unemployability, effective March 1999.  Thus, there is no 
basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Automobile and Adaptive Equipment  
 
The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an 
automobile or other conveyance acquired in accordance with 
the provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both 
feet; or loss or permanent loss of use of one or both hands; 
or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 
3.808. 

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808(b)(1)(iv).

As previously noted, loss of use of a hand or a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump prosthesis. 38 C.F.R. §§ 
3.350(a)(2)(i), 4.63. 

The Board refers to the lay and medical evidence discussed 
above.  There is no evidence of a loss of use of the hands 
or a qualifying vision disability.  The Board concluded that 
no effective function  would remain that would permit 
balance and propulsion even if there was an amputation below 
the knee with the use of a prosthesis as a result of 
service-connected disabilities of the left knee and right 
femur.  Therefore, the criteria for financial assistance for 
the purchase of an automobile and adaptive equipment have 
been met and the appeal is granted.  





ORDER

An increased initial rating in excess of 30 percent for 
residuals of a fracture of the right femur is denied.

A separate 10 percent rating for right knee arthritis is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.  

A separate 30 percent rating for limitation of extension of 
the right knee is granted, subject to the legal criteria 
governing the payment of monetary benefits.  

Special monthly compensation under 38 U.S.C.A. § 1114 (m) is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.

Financial assistance for the purchase of an automobile and 
adaptive equipment is granted, subject to the legal criteria 
governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


